 

Exhibit 10.29

AMENDMENT NO. 2 TO RETIREMENT AND CONSULTING AGREEMENT

This Amendment No. 2 (this “Amendment”) to the Retirement and Consulting
Agreement (as amended to date, the “Agreement”) is entered into by and between
Union Electric Steel Corporation (the “Company”) and Robert G. Carothers (the
“Executive”), effective as of January 1, 2019.  All capitalized terms used but
not otherwise defined herein have the meanings set forth in the Agreement.  

WHEREAS, the Company remains to be in need of the Consulting Services, and the
Executive wishes to continue to provide the same.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

1.

The Consulting Period, as described in Section 2(a), is hereby extended until
December 31, 2019.

2.

The last sentence of Section 2(a) is hereby amended by replacing “2018” with
“2019.”

3.

Except as amended by this Amendment, the Agreement remains in full force and
effect.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Amendment as of the date first written above.

 

 

UNION ELECTRIC STEEL CORPORATION

 

 

 

/s/ Rodney L. Scagline

 

Rodney L. Scagline, President

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Robert G. Carothers

 

Robert G. Carothers

 